Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142530 & (20)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142530
                                                                   COA: 297804
                                                                   Wayne CC: 93-005642-FH
  ARDENDOYLE ARMY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for stay is DENIED. The application for leave
  to appeal the December 28, 2010 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
         y0718                                                                Clerk